 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 1 of 15 Page ID #:3023




 1 JOSEPH H. HUNT                            U.S. Department of Justice
   Assistant Attorney General                Office of Immigration Litigation
 2
   JEFFREY S. ROBINS                         PO Box 878, Ben Franklin Station
 3 Deputy Director                           Washington, DC 20044
   NICOLE N. MURLEY                          Nicole.Murley@usdoj.gov
 4
   SARAH B. FABIAN                           Telephone: (202) 616-0473
 5 Senior Litigation Counsel                 Fax: (202) 616-4923
   LINDSAY VICK                              Attorneys for Defendants
 6
   Trial Attorney
 7
 8
 9
10                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             WESTERN DIVISION
12
   MS. J.P., MS. J.O., AND MS. R.M., on      Case No. 2:18-cv-06081-JAK (SKx)
13
   behalf of themselves and all others
14 similarly situated,                       DEFENDANTS’ EX PARTE
                                             APPLICATION TO STAY ALL
15
                  Plaintiffs,                PROCEEDINGS PENDING APPEAL;
16                                           MEMORANDUM OF POINTS AND
         vs.                                 AUTHORITIES; SUPPORTING
17
                                             DECLARATION
18 WILLIAM P. BARR, et al.,
                                             Hearing Date: None requested
19                                           Location: Courtroom 10B
                  Defendants.
20                                           Hon. John A. Kronstadt

21                                           [Proposed] Order Filed Concurrently
22
23
24
25
26
27
28
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 2 of 15 Page ID #:3024




 1                                 EX PARTE APPLICATION
 2         Pursuant to Local Rule 7-19, Defendants respectfully apply to this Court ex parte to
 3 request a stay of all proceedings pending resolution of Defendants’ appeal from the Court’s
 4 November 5, 2019 Order.
 5         Urgency: This order is sought by means of an ex parte application because there is
 6 insufficient time to seek a stay of proceedings pending appeal by noticed motion without
 7 further accrual to Defendants of the burdens identified herein.
 8         Notice: Pursuant to L.R. 7-19.1, on November 27, 2019, Defendants’ counsel
 9 notified Plaintiffs’ counsel regarding the substance of this application. Declaration of Nicole
10 N. Murley (Murley Decl.) ¶¶ 4-5. Plaintiffs’ counsel Amy P. Lally indicated they would
11 oppose this motion. On November 27, 2019, Defendants’ counsel gave Plaintiffs’ counsel
12 notice that opposing papers must be filed no later than 24 hours (or one court day) following
13 service. Plaintiffs’ counsel was also advised that if Plaintiffs do not intend to oppose the ex
14 parte application, counsel must inform the Courtroom Deputy Clerk by telephone as soon
15 as possible. Murley Decl. ¶¶ 4-5. Pursuant to L.R. 7-19, Ms. Lally’s address and contact
16 information are as stated at Murley Decl. ¶ 5.
17 DATED: November 27, 2019                       Respectfully submitted,
18                                                JOSEPH H. HUNT
                                                  Assistant Attorney General
19                                                JEFFREY S. ROBINS
20                                                Deputy Director
                                                  SARAH FABIAN
21                                                Senior Litigation Counsel
22                                                LINDSAY VICK
                                                  Trial Attorneys
23
24                                                /s/ Nicole N. Murley
                                                  NICOLE N. MURLEY
25                                                Senior Litigation Counsel
26                                                U.S. Department of Justice
                                                  Office of Immigration Litigation
27                                                PO Box 878, Ben Franklin Station
28                                                Washington, DC 20044
                                                  Nicole.Murley @usdoj.gov
                                                  1
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 3 of 15 Page ID #:3025




 1                                          Telephone: 202-616-0473
                                            Fax: (202) 616-4923
 2
                                            Attorneys for Defendants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 4 of 15 Page ID #:3026




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2                                      INTRODUCTION
 3         Defendants hereby move to stay district court proceedings in this case, including
 4 further deadlines, pending Defendants’ appeal from the Court’s November 5, 2019 Order,
 5 Dkt. 251. A stay is warranted under the circumstances. The Court’s Order mandates
 6 extensive and burdensome actions by the Department of Homeland Security (DHS) and
 7 Department of Health and Human Services (HHS), and their subordinate entities that are
 8 parties to the case, will undermine the Departments’ statutory and regulatory authorities
 9 under the Immigration and Nationality Act (INA) and the Trafficking Victims Protection
     Reauthorization Act of 2008 (TVPRA), and will undermine and interfere with operations
10
     of both Departments. Defendants will therefore be irreparably harmed if they are required
11
     to comply with the Order before resolution of any appeal. The Court’s Order rests on
12
     serious errors of law, and the equities favor Defendants and a stay. The Court should stay
13
     the November 5, 2019 Order pending resolution of Defendants’ appeal. Plaintiffs oppose
14
     this motion.
15
                                    THE COURT’S ORDER
16
           On November 5, 2019, the Court issued an order granting Plaintiffs’ class
17 certification motion, an order granting Plaintiffs’ preliminary injunction motion, and an
18 order denying the government’s motion to dismiss. The Court certified the following class:
19        All adult parents nationwide who entered the United States at or between
20        designated ports of entry, who (1) on or after July 1, 2017, were, are, or will
          be detained in immigration custody by DHS; and (2) have a minor child who
21        has been, is, or will be separated from them by DHS and detained in DHS or
22        Office of Refugee Resettlement custody or foster care, absent a demonstration
          in a hearing that the parent is unfit or presents a danger to the child.
23
24 Dkt. 251 (Order) at 29; see id. at 15-30. The Court excluded from the class parents with a
25 criminal history or communicable disease and those apprehended in the interior of the
26 country. Id. at 29. The Court then certified two subclasses:
           (i) the Custody Subclass, which is defined as all members of the class who are
27
           currently or will be detained in immigration custody by DHS; and (ii) the
28         Released Subclass, which is defined as all members of the class who were

                                                 1
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 5 of 15 Page ID #:3027




 1          previously detained in immigration custody by DHS, but who have since been
            released.
 2
     Id. at 30.
 3
            The Court ultimately concluded that injunctive relief is available to Plaintiffs, that
 4
     the other injunctive factors favored Plaintiffs, and granted a classwide preliminary
 5
     injunction.   See Order at 30-46.      Specifically, the Court concluded that, under the
 6
     Constitution, “the Government is obligated to provide adequate medical care” “to parents
 7 and children” who were separated under the Zero Tolerance Policy and “that obligation
 8 continues upon the release of parents and children from detention, pending the resolution
 9 of their asylum claims.” Id. at 36. For the Custody Subclass, the Court concluded that
10 Plaintiffs are likely to succeed on the claim that “Defendants were deliberately indifferent
11 to the mental health risks presented by the family separation policy and did not take
12 reasonable steps to avoid them.” Id. at 37. The Court concluded that preliminary injunctive
13 relief was warranted “to ensure that Defendants meet their obligation to provide adequate
14 medical care to detainees within the Government’s control.” Id. at 38. For the Released
15 Subclass, the Court concluded that: (1) under the special-relationship doctrine as applied
16 in Wakefield v. Thompson, 177 F.3d 1160 (9th Cir. 1999), Plaintiffs had adequately
     established that Defendants have “a duty to provide mental health treatment to members of
17
     the Released Subclass comparable to what should have been provided while they were in
18
     custody,” Order 40; and (2) under the state-created-danger doctrine, Plaintiffs are likely to
19
     succeed in establishing that Defendants (a) “affirmatively placed Plaintiffs in danger” by
20
     separating them from their children and providing only “limited mental health screening
21
     and treatment,” and (b) “acted with deliberate indifference” to the danger presented, id. at
22
     41 (brackets omitted).
23
            The Court then ordered extensive injunctive relief. The Order requires (among other
24 things): notification to class members; “medically appropriate initial mental health
25 screenings”; diagnoses; and, treatment (if requested) “by one or more persons who are
26 individually or collectively qualified to do so,” based on the provision of “appropriate
27 medical treatment” “sufficient to address [class members’] current mental health conditions
28 caused by their prior and/or ongoing separation from their minor children.” Id. at 45-46.

                                                   2
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 6 of 15 Page ID #:3028




 1 The Order also directs the parties to meet, confer, and file a joint report regarding the notice
 2 and relief ordered. Id. at 46; see Joint Status Report (ECF No. 260).
 3                             STANDARD OF REVIEW
 4         A district court “has broad discretion to stay proceedings as an incident to its power

 5 to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–07 (1997). To obtain a
   stay of an order pending appeal, the movant must show: “(1) a strong likelihood of success
 6
   on the merits, (2) the possibility of irreparable injury to the requesting party if preliminary
 7
   relief is not granted, (3) a balance of hardships favoring the [requesting party], and
 8
   (4) advancement of the public interest (in certain cases).” Nat. Res. Def. Council, Inc. v.
 9
   Winter, 502 F.3d 859, 862 (9th Cir. 2007) (emphases omitted).
10
                                              ARGUMENT
11
          The Court should stay its November 5, 2019 Order pending resolution of Defendants’
12
   appeal. Without a stay, the Government will be irreparably harmed. The other factors also
13
   favor a stay.
14
   I.     Failure to Grant the Stay Will Cause the Government Irreparable Harm.
15
          Denying a stay will cause irreparable harm to the Government in several ways.
16
          First, if the ourt does not stay the Order, the Government could lose the ability to
17
   secure full meaningful relief from a victory on appeal. The Order does not merely maintain
18
   the status quo, which is the central purpose of a preliminary injunction. Rather, the Order
19
   directs what is in effect full ultimate relief to the class. Although the Court held that the
20
   screening and treatment required by the Court’s order was prohibitory rather than
21
   mandatory, Order at 33, the Court’s order unquestionably requires Defendants to “take
22
   action” that goes beyond preserving the status quo. Meghrig v. KFC W., Inc., 516 U.S. 479,
23
   484 (1996). The Order directs the very mental health screening and related remedies that
24
   Plaintiffs are ultimately seeking in this case (and is actually broader than the relief originally
25
   sought by Plaintiffs): most centrally, provision of screening and medical treatment to class
26
   members. Compare Order at 45-46 with Complaint at 59-60.1 That is not an appropriate
27
     1
28    See Complaint at 59-60 (“Prayer for Relief . . . 3. Order Defendants to provide mental-
     health screenings of Plaintiffs and their children immediately as well as after reunification
                                                    3
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 7 of 15 Page ID #:3029




 1 use of a preliminary injunction, and even if it were, it still counsels strongly in favor of a
 2 stay pending appeal so that Defendants can seek full vindication of their rights if they prevail
 3 on appeal.
 4         Second, the Court’s order will irreparably harm the Government by requiring it to
 5 create a massive public health delivery system for a transient population on an extremely
 6 short timeline. To start, the relief ordered for the Released Subclass will overburden HHS
 7 and its Public Health Service (PHS). The Order may require PHS to reallocate its scarce
 8 resources, including its limited available manpower, to deliver mental health care services
 9 to individuals presumably spread across the country. See Exhibit A, Declaration of Rear
10 Admiral Erica G. Schwartz ¶¶ 9-11. The Order could, as a result, prevent PHS from
11 efficiently deploying available resources to “provid[e] direct mental health treatment to
12 underserved populations such as members of Indian tribes, and federal detainees and
13 prisoners;” id. ¶ 10, or deployments similar to those mental health teams deployed “21 times
14 over the last 5 years to include the Water Emergency Response in Flint, MI in 2016 and
15 Hurricanes Harvery/Irma/Maria in 2017,” id. ¶ 11, and a current deployment to “stem
16 suicides on an Indian reservation.” Id.; see also id. ¶¶ 18, 26.          Deploying the PHS
17 Commissioned Corps nationwide and indefinitely would also result in immediate and
18 substantial operational and financial hardship to the deployed officers’ home agencies,
19 which in turn will harm mission responsibilities. Id. ¶ 27. Available alternatives based on
20 a subcontracting model would present still other problems, arising from the many unknown
21 variables that could materially affect the “scope, duration, speed, cost, and staffing of the
22 work,” id. ¶ 30, which will affect the speed with which HHS can leverage contract resources
23 to comply with the preliminary injunction and the cost it will take to do so.
24         ICE would also face significant burdens if it is required to identify and locate
25 Released Subclass members. Locating these class members will entail, among other things,
26
27 in order to assess their need for subsequent trauma-informed remedial medical and mental-
   health services to address the trauma of separation and child detention; 4. Order Defendants
28 to  offer appropriate trauma-informed remedial medical and mental-health services
   appropriate to address the trauma of separation and detention to Plaintiffs and to Plaintiffs’
   children under conditions conducive to effective treatment” . . . .).
                                                   4
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 8 of 15 Page ID #:3030




 1 time-consuming manual searches of multiple law enforcement databases and A-files, and
 2 follow-up coordination and communication with the Executive Office for Immigration
 3 Review. See Exhibit B, Declaration of Tae D. Johnson ¶¶ 11-13. The resources needed to
 4 locate these released class members “will involve diverting significant resources from the
 5 already overwhelmed ERO Fugitive Operations component.” Id. ¶ 13. And the mental
 6 healthcare ordered by the Court could require “the creation of an entire outpatient program
 7 to include locating and establishing treatment centers, hiring additional mental healthcare
 8 professionals, and increasing the training of medical personnel in non-IHSC [ICE Health
 9 Services Corps] facilities.” Id. ¶ 14.
10         Similarly, the relief ordered for the Custody Subclass significantly burdens ICE and
11 CBP—to whom the Order applies without distinction—who must immediately alter existing
12 medical and mental health care policies and training on an accelerated timeline. To comply
13 with the preliminary injunction, ICE will need to transfer custody subclass members in ICE
14 custody to IHSC-staffed facilities, which will delay the affected aliens’ immigration
15 proceedings.     See id. ¶ 9. Compliance for U.S. Border Patrol (USBP) is would be
16 significantly disruptive, absent a stay or modification, because USBP facilities are designed
17 for short-term statutory custody norms, as USBP “strives to keep individuals in its custody
18 for only the short period of time necessary to process the individuals and transfer them to
19 the custody of its partner agencies.” Exhibit C, Declaration of Robert Danley ¶ 12.
20         Before Defendants are required to provide the ultimate relief sought in this case—
21 and before Defendants are forced to create a massive program to provide that relief—the
22 Court should enter a stay that allows the Government the opportunity to pursue meaningful
23 appellate review.
24 II.     A Stay Will Not Injure the Named Plaintiffs or Class Members.
25         While the Government will suffer irreparable harm without a stay, Plaintiffs will
26 suffer no comparable harm if the Court stays proceedings pending the resolution of
27 Defendants’ appeal. Although this Court granted Plaintiffs’ motion for a preliminary
28 injunction, the passage of ten months between the hearing on that motion and the Court’s

                                                 5
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 9 of 15 Page ID #:3031




 1 decision support the conclusion that a short time to seek resolution of these issues on appeal
 2 in an expedited manner will not cause additional harms to class members. Defendants have
 3 worked expeditiously to pursue an appeal, 2 and Ninth Circuit rules provide for an expedited
 4 briefing schedule of preliminary injunction appeals. Ninth Cir. R. 3-3. If Plaintiffs have
 5 delayed seeking treatment to date, a further delay to allow the judicial system to resolve
 6 these serious legal disputes would not result in any additional harm to them. This is
 7 especially true given that the vast majority of class members have long since been released,
 8 see ECF No. 244 at 2-3, and they are free to seek whatever care they desire, including none
 9 at all.
10           For example, and as noted by Plaintiffs’ own declarant, “[t]here are numerous types
11 of health care facilities that may be able to provide free and low-cost mental health
12 evaluations and services to class members. Such facilities include the system of Federally
13 Qualified Health Centers (FQHC) and clinics that are part of [HHS’] National Child
14 Traumatic Stress Initiative (NCTSI), which awards grants to local clinics to provide trauma
15 services to youth.” Dkt. 245 at 14 (Declaration of Kenneth Berrick in Support of Plaintiff’s
16 Position in Joint Statement Filed on October 31, 2019). Thus, by Plaintiffs’ own admission,
17 class members can already access care at FQHCs and NCTSI at no or low cost on a first-
18 come, first-serve basis, without regard to immigration status. Both NCTSI and FQHCs
19 utilize sliding scales to determine what, if anything, a particular patient pays for services.
20 Additionally, at FQHCs a patient can request and the individual FQHCs can grant waivers
21 to cost-sharing requirements. Therefore, class members can go to FQHCs, request cost-
22 sharing waivers, and get screened for mental health services regardless of the status of the
23 preliminary injunction. In fact, class members could have done so months ago, before the
24 preliminary injunction was put in place. And they can continue to do so today. Granting a
25
26
   2
     For Defendants, any determination whether to appeal must be made by the Solicitor
27 General.  See 28 C.F.R. § 0.20(b); see also United States Attorney’s Manual § 2-2.121 (“All
   appeals to the lower appellate courts in cases handled by divisions of the Department and
28 United States  Attorneys, and all petitions for certiorari and direct appeals to the Supreme
   Court must be authorized by the Solicitor General.”).
                                                  6
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 10 of 15 Page ID #:3032




 1 stay of the Order will not at all affect class members’ ability to seek care on their own
 2 pending resolution of critical legal issues by the Ninth Circuit.
 3 III.    Defendants Are Likely to Succeed On Appeal.
 4         Defendants are likely to succeed in any appeal that is taken. The Order rests on
 5 several errors of law. We note only some errors for purposes of this stay request.
 6         First, the Court erred in concluding that Defendants showed deliberate indifference
 7 as to medical care for the Custody Subclass. See Order 36-38. DHS and HHS policies
 8 provide for appropriate medical care to detainees, including mental health care. See
 9 Defendants’ Memorandum in Support of Motion to Dismiss (ECF No.132-1) at 10, 15;
10 Declaration of James De la Cruz (ECF No. 109-1) ¶ 6 (“[a]ll children in ORR’s care receive
11 certain mandatory mental and emotional health services, such as individual and group
12 counseling . . . include[ing] . . . separation anxiety, [and] trauma . . . .”); De La Cruz Decl.
13 ¶ 7 (“[i]f a child’s clinical assessment indicates mental health concerns, a care provider will
14 seek outside resources and will make the necessary referrals . . . .”); Declaration of Codi
15 James (ECF No. 109-2) ¶¶ 4-6 (ICE detainees indicating a need for psychological services
16 following completing of a Psychology Services Intake Screening Form (“PSIQ”) or based
17 on self-identification are indicated by a psychologist who may then offer “services such as,
18 therapy sessions, self-help materials, or referrals to the contract psychiatrist for medication
19 assessments.”).      This Court rejected the proposition that DHS and HHS acted
20 constitutionally when relying on “differen[t] . . . medical opinions regarding a diagnoses”
21 or in cases where “a custodian attempted to provide an alternative course of treatment, but
22 was unable to do so due to a detainees own actions.” Order at 37-38 (citations omitted).
23 But a constitutional violation cannot arise from a reasonable difference in medical opinion.
24 See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (“a plaintiff’s showing of nothing
25 more than ‘a difference of medical opinion’ as to the need to pursue one course of treatment
26 over another was insufficient, as a matter of law, to establish deliberate indifference.”); id.
27 (a plaintiff must show that “the course of treatment the doctors chose was medically
28 unacceptable under the circumstances . . . and the plaintiff must show that they chose this

                                                   7
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 11 of 15 Page ID #:3033




 1 course in conscious disregard of an excessive risk to plaintiff’s health.”). Here, Plaintiffs
 2 at most have established a difference in medical opinion. Further, while “it may well be
 3 that other policies would be even better, . . . [a court is not] a legislature charged with
 4 formulating public policy.” Reno v. Flores, 507 U.S. 292, 315 (1993).
 5         Second, as to the Released Subclass, the Court erred in its rulings applying the
 6 special-relation doctrine under Wakefield v. Thompson, 177 F.3d at 1164, and the state-
 7 created-danger doctrine. See Order at 38-41. Wakefield created a narrow exception to the
 8 general proposition that the Government is not required to provide care to released
 9 detainees. See, e.g., DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 190-
10 200 (1989). The Court erroneously extended Wakefield (which required only transitional
11 supplies of medication), to require Defendants to provide post-release mental-health
12 screening and treatment for an indeterminate period of time, regardless of when the former
13 detainee was released or whether he or she is capable of procuring such care independently.
14 Order at 39-40. And the Court misapplied the state-created-danger doctrine. See id. at 40-
15 41.    That doctrine provides that “[w]hen an officer’s affirmative conduct creates a
16 foreseeable risk of harm to the plaintiff, the officer will be liable for failing to intercede if
17 the officer demonstrates ‘deliberate indifference’ to the plaintiff’s plight.” Bracken v.
18 Okura, 869 F.3d 771, 778-79 (9th Cir. 2017). It “only applies in situations where the
19 plaintiff was directly harmed by a third party.” Henry A. v. Wilden, 678 F.3d 991, 1002
20 (9th Cir. 2012) (emphasis in original). Even if the doctrine did apply to the government’s
21 own actions, the record demonstrates that by providing mental health screening and
22 examinations, Defendants were not deliberately indifferent to trauma.
23 IV. A Stay is in the Public Interest.
24         Finally, the public interest also supports a stay. Whether the Government is obligated
25 to provide extensive affirmative mental health care at a standard that far exceeds the
26 adequacy that could conceivably be called for seriously affects the Executive’s “sovereign
27 prerogative” of setting immigration policy. Landon v. Plasencia, 459 U.S. 21, 32 (1982);
28 accord Fiallo v. Bell, 430 U.S. 787, 792 (1977). The issue also implicates the Government’s

                                                   8
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 12 of 15 Page ID #:3034




 1 interest in ensuring the appropriate agency expertise is utilized in making decisions
 2 regarding the care and custody of unaccompanied alien children, recognized by the TVPRA
 3 as among the most vulnerable groups. See Santosky v. Kramer, 455 U.S. 745, 766 (1982)
 4 (“[T]he State has an urgent interest in the welfare of the child . . . .”). A stay would further
 5 be in the public interest because, if an appeal is taken and the Ninth Circuit rules in
 6 Defendants’ favor, it would save significant governmental resources from implementing
 7 unnecessary procedures. Finally, there is strong public interest in a stay to allow potential
 8 appellate resolution of the question whether it is permissible for a court in California to
 9 issue an order such as this one that will likely have substantial impact on law enforcement
10 operations nationwide, before that order is allowed to go into effect.
11                                        CONCLUSION
12         For the foregoing reasons, the Court should grant Defendants’ motion for a stay of
13 enforcement of the Court’s November 5, 2019 Order granting Plaintiffs’ motions for a
14 preliminary injunction and class certification, as well as denying Defendants’ motion to
15 dismiss, pending the resolution of Defendants’ appeal.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 13 of 15 Page ID #:3035




 1 DATED: November 27, 2019                Respectfully submitted,
 2
                                           JOSEPH H. HUNT
 3
                                           Assistant Attorney General
 4                                         JEFFREY S. ROBINS
                                           Deputy Director
 5
                                           SARAH B. FABIAN
 6                                         Senior Litigation Counsel
                                           LINDSAY VICK
 7
                                           Trial Attorney
 8
 9
                                           /s/ Nicole N. Murley ___
10                                         NICOLE N. MURLEY
                                           Senior Litigation Counsel
11
                                           U.S. Department of Justice
12                                         Office of Immigration Litigation
                                           PO Box 868, Ben Franklin Station
13
                                           Washington, DC 20044
14                                         Nicole.Murley@usdoj.gov
                                           Telephone: (202) 616-0473
15
                                           Fax: (202) 616-8962
16                                         Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28

                                           10
 Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 14 of 15 Page ID #:3036




 1                       DECLARATION OF NICOLE N. MURLEY
 2        I, Nicole N. Murley, declare pursuant to 28 U.S.C. § 1746 that:
 3 1.     I am an attorney with the Office of Immigration Litigation, Civil Division,
 4 Department of Justice, Washington, D.C., and, in such capacity, have been assigned by the
 5 Department of Justice as lead counsel to the defense of this action. This Declaration is
 6 submitted in support of Defendants’ Ex Parte Application to Stay all Proceedings Pending
 7 Appeal.
 8 2.     The Court entered an Order granting Plaintiffs’ Motion for Class Certification,
 9 partially granted Plaintiffs’ Motion for Preliminary Injunction, and denied Defendants’
10 Motion to Dismiss on November 5, 2019. ECF No. 251.
11 3.     I e-mailed Plaintiffs’ counsel regarding a stay of the preliminary injunction in this
12 matter on November 27, 2019, and the parties discussed this motion on X. Plaintiffs’
13 counsel was advised that any opposing papers must be filed no later than 24 hours (or one
14 court day) following service. Plaintiffs’ counsel was also advised that if Plaintiffs do not
15 intend to oppose the ex parte application, counsel must inform the Courtroom Deputy Clerk
16 by telephone as soon as possible.
17 4.     On November 27, 2019, Amy P. Lally, counsel for Plaintiffs confirmed that they “do
18 not consent” to a stay of the injunction pending appeal.
19 5.     Ms. Lally’s contact information is:
20        Amy P. Lally Esq.
          SIDLEY AUSTIN LLP
21        1999 Avenue of the Stars
22        17th Floor
          Los Angeles, CA 90067
23        +1 310 595 9662
24        alally@sidley.com
25        I declare under penalty of perjury that the foregoing is true and correct. Executed this
26 27th day of November, 2019, in the City of Washington, District of Columbia.
27                                                  /s/ Nicole N. Murley
28                                                      NICOLE N. MURLEY

                                                 11
Case 2:18-cv-06081-JAK-SK Document 262 Filed 11/27/19 Page 15 of 15 Page ID #:3037




 1                                 CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3
     I, Nicole N. Murley, am a citizen of the United States and am at least eighteen years of age.
 4
     My business address is 450 Fifth Street, NW, Washington, DC 20001. I am not a party to
 5
     the above-entitled action. I have caused service of the accompanying EX PARTE MOTION
 6
     TO STAY PROCEEDINGS PENDING APPEAL on all counsel of record, by electronically
 7
     filing the foregoing with the Clerk of the District Court using its ECF System, which
 8
     electronically provides notice. I also notified Plaintiffs’ counsel by electronic mail.
 9
     I declare under penalty of perjury that the foregoing is true and correct.
10
11 DATED: November 27, 2019
                                                          /s/ Nicole N. Murley
12
                                                          NICOLE N. MURLEY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
